Citation Nr: 1643407	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for status postoperative labrum tear of the left shoulder.

2.  Entitlement to an increased rating higher than 0 percent for scar on the left shoulder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 2006 to June 2012.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, granted service connection for scars on the left shoulder, and labrum tear of the left shoulder, status postoperative repair, and assigned 0 percent ratings, effective June 27, 2012.  The RO in Salt Lake City, Utah maintained jurisdiction over benefits delivered at discharge (BDD) program; and granted an increased rating of 10 percent for left shoulder labrum tear, status postoperative repair in an October 2013 rating decision, effective June 27, 2012.  Jurisdiction presently resides with the RO in San Diego, California.

The Veteran was scheduled for a Board videoconference hearing in October 2016, but did not appear for the hearing.  The September 2016 notice letter sent to the Veteran's last known address of record was returned as undeliverable.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for his left shoulder in July 2013, which is more than three years ago.  Since then, the United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Accordingly, further examination of the Veteran's left shoulder (including the scarring) is warranted prior to an appellate decision in this case.

In addition, updated treatment records should be obtained, as the last treatment records in the file are dated in May 2013.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the left shoulder disability and left shoulder scars from the Mission Valley VA clinic dated from June 2012 to present.

2.  Ask the Veteran to identify any additional, recent treatment he has received for his left shoulder disability and left shoulder scarring.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the present severity of his left shoulder disability and left shoulder scarring.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, or ankylosis of the left shoulder joint.  Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:

	Active motion
	Passive motion
	Weight-bearing
	Nonweight-bearing
Full range of motion testing, including the above listed areas, must also be conducted on the opposite joint if undamaged/normal.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left shoulder disability.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the left shoulder, specifically noting whether - upon repetitive motion of the Veteran's left shoulder - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the scapulohumeral articulation, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

(d)  State whether there is any malunion of the humerus with moderate or marked deformity.

(e)  State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

(f)  Describe the severity of any residual pain and weakness in the left shoulder, and indicate whether there is any severe pain or weakness.

(g)  Identify any neurological pathology related to the service-connected shoulder disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Schedule the Veteran for a VA scar examination of the left shoulder.  The VBMS file should be accessible to the examiner for review in conjunction with any examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should assess the scarring on the left shoulder, and describe whether there is any impairment associated with the left shoulder scarring, whether the scar(s) is adherent to underlying tissue, whether the scar(s) is tender to palpation or unstable, and the approximate measurements of the scar(s). 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Readjudicate the claim of entitlement to an increased rating for the left shoulder and left shoulder scarring with consideration of all relevant evidence submitted since the October 2013 supplemental statement of the case.  If either benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




